Citation Nr: 0601683	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia, also 
claimed as myasthenia gravis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1956 to November 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The RO denied service connection for a back disability, 
myasthenia gravis, and vertigo.  

The veteran testified at a personal hearing before a Decision 
Review Officer (DRO) at the RO in October 2003.  A transcript 
of his testimony has been associated with the claims file.  

In a December 2004 decision/remand, the Board denied service 
connection for a disability manifested by dizziness, claimed 
as vertigo.  The Board remanded the issues of service 
connection for a back disability and for fibromyalgia to the 
RO via the Appeals Management Center (AMC) for further 
development.

In a November 2005 rating decision, service connection was 
granted for herniated nucleus pulposus/post laminectomy and 
discectomy.  As such, the issue of service connection for a 
back disability is no longer in appellate status or before 
the Board at this time.  Thus, the only remaining issue in 
appellate status is that of service connection for 
fibromyalgia, also claimed as myasthenia gravis.


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran's fibromyalgia began during 
service or for many years after service, or that it was, as 
likely as not, caused by any incident of service including a 
back injury.


CONCLUSION OF LAW

Neither fibromyalgia nor myasthenia gravis were incurred in 
or aggravated by service, nor may they be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in September 2002, prior to the initial unfavorable 
agency decision which was issued in November 2002.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice.  The discussions in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  

With regard to the content, or scope of the September 2002 
duty-to-assist letter, as well as a subsequent duty-to-assist 
letter sent to the veteran in December 2004, the Board finds 
that VA fully notified the veteran of what is required to 
substantiate his claim.  Together, the VCAA letters of 
September 2002 and December 2004, the rating decision of 
November 2002, and the March 2003 Statement of the Case, 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was specifically asked to provide any 
evidence in his possession that pertained to his claim, and 
the veteran specifically responded that he had not more 
evidence to submit.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes the service 
medical records, VA treatment records, and VA examination 
reports dated in December 2003 and January 2005, as well as 
testimony and written statements from the veteran.  As VA 
examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Service Connection

The veteran asserts that his fibromyalgia began during 
service, but it was not diagnosed as such because the disease 
was virtually unknown at the time the veteran was in service.  
The veteran further asserts that his multiple complaints of 
muscle/joint pain and/or achiness in service were 
manifestations of fibromyalgia, but they were misdiagnosed as 
flu symptoms because the disease was relatively unknown at 
that time.  The veteran further asserts that he sought 
treatment for muscle and joint pain after service, and that 
it was ultimately diagnosed as fibromyalgia.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records reveal treatment for 
flu-like symptoms, upper respiratory infections, sinusitis, 
acute pharyngitis, bronchitis, back pain and a hernia during 
his twenty year period of service.  Flu symptoms and/or 
suspected influenza was noted in June 1956 and January 1974.  
A periodic physical examination report from October 1975 did 
not indicate any complaints or treatment for chronic muscle 
and/or joint pain.

At his personal hearing in October 2003, the veteran 
testified that he began experiencing problems after his first 
tour in Vietnam.  After that time, he started to experience 
dizziness, headaches, back pains, and muscle cramps.  The 
veteran explained that fibromyalgia was not diagnosed during 
service or shortly thereafter, because no one knew what 
fibromyalgia was at that time.  Nevertheless, the veteran 
testified that his symptoms were treated during service and 
consistently after service to the present.  The veteran 
testified that his joint pain was treated mainly with aspirin 
in the 1970's and 1980's.  

On VA examination in December 2003, fibromyalgia was 
diagnosed, but the examiner opined that the current 
fibromyalgia was not related to his in-service flu-like 
symptoms.  The examiner reasoned that there was no hard 
evidence to relate viruses to fibromyalgia.

At a January 2005 VA examination, the examiner noted that the 
claims file was reviewed.  The veteran reported that he was 
diagnosed with fibromyalgia in 1992.  His current medications 
included Gabapentin 300 mg twice per day and Clonazepam.5 mg. 
at bedtime.  On examination, the impression was chronic 
muscular pain.  The examiner noted that the veteran's myalgia 
was not diagnosed until the 1990's.  The examiner also noted 
that fibromyalgia was a rather obscure disease without an 
exact cause known.  The examiner concluded that he could see 
no relationship between the veteran's herniated nucleus 
pulposus and his  fibromyalgia.  Furthermore, the examiner 
opined that the veteran's fibromyalgia was less likely than 
not related to his back injury or any in-service flu-like 
symptoms.  

In sum, the medical evidence in this case does not support 
the veteran's contentions regarding the onset of his 
fibromyalgia.  The VA examiners in December 2003 and January 
2005 both opined that the veteran's current fibromyalgia was 
not likely related to any symptoms noted in service.  There 
is no opinion to the contrary.  There is no evidence of 
record, other than the veteran's contentions, that his 
current fibromyalgia disorder is of service origin.  As the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

The Board is mindful of the veteran's sincere belief that his 
fibromyalgia began during service; however, the lack of a 
medical nexus in this case is controlling, and the Board is 
bound by the laws and regulations governing VA benefits.  

The preponderance of the evidence is against the claim for 
service connection for fibromyalgia, also claimed as 
myasthenia gravis.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for fibromyalgia and/or myasthenia gravis 
is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


